Citation Nr: 1533942	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-43 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for gout of the right big toe.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for gout of the right big toe.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further development is necessary before a decision may be rendered in this case.  In November 2009, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) and an "Authorization for Use and/or Disclosure of Member/Patient Health Information" for VA to obtain private treatment records from Kaiser Permanente since October 2008.  In a December 2009 letter, the RO made an initial request for such records from Kaiser Permanente.  However, the record does not reflect that any further attempts to obtain the records from Kaiser Permanente, and such records have not been associated with the record on appeal.  Additionally, the record does not reflect that the AOJ notified the Veteran that those records had not been obtained.  The duty to assist the Veteran generally requires an initial request for private treatment records and, if the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  If reasonable efforts to obtain relevant private treatment records are not successful, and further attempts to obtain such records would be futile, the AOJ must provide the Veteran with notice pursuant to 38 C.F.R. § 3.159(e)(1).  As the duty to assist has not been satisfied, a remand is necessary.  

Additionally, VA treatment records from November 2006 through May 2008 remain outstanding.  The instant claim for an increased rating was received in November 2007; therefore, any records of VA treatment the Veteran has received for gout of the right big toe since November 2006 are for consideration in the claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  As VA treatment records for gout of the big toe from November 2006 through May 2008, and since April 2014, are pertinent to his claim, and are constructively of record, they must be sought.  

Finally, the Board notes that the most recent VA examination of the Veteran in connection with this claim was in December 2010.  If, and only if, the evidence added to the record on remand suggests that the Veteran's gout of the right big toe has increased in severity since the December 2010 VA examination, the AOJ should arrange for another examination to determine the current severity of such disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for gout of the right big toe (not already associated with the record) and to provide any releases necessary for VA to secure such records.  Regarding medical records from Kaiser Permanente since October 2008, the letter to the Veteran seeking information and authorization must explain to him that although he previously provided authorization forms for the records, they are no longer valid, and updated release forms are necessary for VA to secure the records.  The AOJ must secure complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any private provider does not respond to an AOJ request, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

2. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for gout of the right big toe from November 2006 through May 2008, and since April 2014.  

3. Thereafter, if (and only if) additional evidence received (i.e., the private or VA records sought) suggests the Veteran's gout of the right big toe has increased in severity since his most recent VA examination in December 2010, the AOJ should arrange for an appropriate examination of the Veteran to determine the severity of his service-connected gout of the right big toe.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on a review of the record and an examination of the Veteran, the examiner must provide opinions as to the following: 

(a) Please identify and describe in detail all symptoms and manifestations of the Veteran's service-connected gout of the right big toe (and its degree of severity and impact on function).  

(b) Please specifically comment on the impact of the Veteran's service-connected gout of the right big toe on occupational and daily activity functioning.  The examiner must explain the rationale for all opinions. 

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




